                Case 2:19-cv-01203-MAT Document 33 Filed 10/04/19 Page 1 of 8



 1                                                     THE HONORABLE MARY ALICE THEILER
 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 9
      NATHAN OUELLETTE, JESI AN E.
10    RODRIGUEZ, GREGG STAPPAS, AND                     Case No. 2:19-cv-01203-MAT
      CB HOME, INC., individually and on
11    behalf of all those similarly                     NOTICE OF TRANSFER ORDER
      situated,
12

13                              Plaintiffs,
14             vs.
15    CAPITAL ONE FINANCIAL
      CORPORATION, CAPITAL ONE, N.A.,
16    CAPITAL ONE BANK (USA), N.A.,
      AMAZON.COM, INC., and AMAZON
17    WEB SERVICES, INC.,
18                              Defendants.
19
             The Court stayed this case pending the Judicial Panel on Multidistrict Litigation’s decision
20
     whether to consolidate and transfer certain related cases. The Court asked for a status report by
21
     October 31, 2019. The Capital One defendants notify the Court that the Panel entered an order on
22
     October 2, 2019 transferring this case to the Eastern District of Virginia. The Panel’s transfer
23
     order is attached as Exhibit 1.
24

25

26




     NOTICE OF TRANSFER ORDER - 1                                    MILLER NASH GRAHAM & DUNN LLP
     Case No. 2:19-CV-01203                                          Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                         Seattle, Washington 98121-1128
     203500-0038/4844-7938-8584.3                                      (206) 624-8300/Fax: (206) 340-9599
                Case 2:19-cv-01203-MAT Document 33 Filed 10/04/19 Page 2 of 8



 1           DATED this 4th day of October, 2019.
 2

 3                                              MILLER NASH GRAHAM & DUNN LLP
 4
                                                s/ Kellen A. Hade
 5                                              Kellen A. Hade, WSBA No. 44535
                                                s/Steven A. Miller
 6                                              Steven A. Miller, WSBA No. 30388
                                                s/Daniel J. Oates
 7                                              Daniel J. Oates, WSBA No. 39334
                                                Pier 70, 2801 Alaskan Way, Suite 300
 8                                              Seattle, WA 98121-1128
                                                Tel: (206) 624-8300
 9                                              Fax: (206) 340-9599
                                                Email: steve.miller@millernash.com
10                                                      dan.oates@millernash.com
                                                        kellen.hade@millernash.com
11
                                                     Attorneys for Capital One defendants
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     NOTICE OF TRANSFER ORDER - 2                               MILLER NASH GRAHAM & DUNN LLP
     Case No. 2:19-CV-01203                                     Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                    Seattle, Washington 98121-1128
     203500-0038/4844-7938-8584.3                                 (206) 624-8300/Fax: (206) 340-9599
                Case 2:19-cv-01203-MAT Document 33 Filed 10/04/19 Page 3 of 8



 1                                   DECLARATION OF SERVICE
 2           I, Jennifer L. Schnarr, hereby declare under penalty of perjury under the laws of the United
 3   States that on this 4th day of October, 2019, the foregoing document was filed using the CM/ECF
 4   system which will send notice of the same to all parties, at the addresses set forth below.
 5           SIGNED at Seattle, Washington this 4th day of October, 2019.
 6

 7                                                 s/Jennifer L. Schnarr
 8                                                 Jennifer L. Schnarr, Legal Assistant

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     DECLARATION OF SERVICE - 3                                      MILLER NASH GRAHAM & DUNN LLP
     Case No. 2:19-CV-01203                                          Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                         Seattle, Washington 98121-1128
     203500-0038/4844-7938-8584.3                                      (206) 624-8300/Fax: (206) 340-9599
Case 2:19-cv-01203-MAT Document 33 Filed 10/04/19 Page 4 of 8




                Exhibit 1
            Case
           Case   MDL No. 2915 Document
                2:19-cv-01203-MAT       19633Filed
                                  Document         10/02/19
                                               Filed 10/04/19Page
                                                              Page1 of 48
                                                                    5 of



                             UNITED STATES JUDICIAL PANEL
                                          on
                               MULTIDISTRICT LITIGATION


IN RE: CAPITAL ONE CUSTOMER
DATA SECURITY BREACH LITIGATION                                                        MDL No. 2915



                                       TRANSFER ORDER


        Before the Panel:* Plaintiffs in two actions move separately under 28 U.S.C. § 1407 to
centralize this litigation. Movant in one action seeks centralization in the Western District of
Washington or, alternatively, the District of District of Columbia. Movants in five actions seek
centralization in the District of District of Columbia. Plaintiffs’ motions include 21 actions pending
in 12 districts, as listed on Schedule A. The Panel also has been notified of 40 potentially-related
actions filed in 13 districts.1

        The responding parties generally support centralization, though plaintiffs in one potential tag-
along action oppose inclusion of their action in centralized proceedings. The remaining responding
plaintiffs variously support centralization in the Western District of Washington, the District of
District of Columbia, the Eastern District of Virginia, and/or the Northern District of California.
Defendant GitHub, Inc. (GitHub) does not oppose centralization and does not have a preference as
to transferee district. The Capital One defendants2 and the AWS defendants3 support centralization
in the Eastern District of Virginia.

        On the basis of the papers filed and the hearing held, we find that centralization under Section
1407 of all actions in the Eastern District of Virginia will serve the convenience of the parties and
witnesses and promote the just and efficient conduct of this litigation. These actions share factual
issues concerning a recently-announced incident in which an individual gained unauthorized access

       *
               Judge Nathaniel M. Gorton took no part in the decision of this matter.

         Additionally, one or more Panel members who could be members of the putative classes in
this litigation have renounced their participation in these classes and have participated in this
decision.
       1
                These and any other related actions are potential tag-along actions. See Panel Rules
1.1(h), 7.1, and 7.2.
       2
               Capital One Financial Corporation, Capital One Bank (USA), N.A., and Capital One,
N.A.
       3
               Amazon.com, Inc. and Amazon Web Services, Inc.
            Case
           Case   MDL No. 2915 Document
                2:19-cv-01203-MAT       19633Filed
                                  Document         10/02/19
                                               Filed 10/04/19Page
                                                              Page2 of 48
                                                                    6 of



                                                  -2-

to the personal information, maintained on cloud-based systems, of more than 100 million Capital
One credit card customers and individuals who applied for Capital One credit card products. All
actions arise from the same data security breach, and they all allege that Capital One failed to put in
to place reasonable data protections.4 Centralization will eliminate duplicative discovery, prevent
inconsistent pretrial rulings on class certification and other issues, and conserve the resources of the
parties, their counsel, and the judiciary.

       We select the Eastern District of Virginia as the transferee district for this litigation.
Common defendant Capital One is headquartered within this district in McLean, Virginia, and
represents that relevant documents and witnesses will be found there. Moreover, the AWS
defendants maintain that relevant witnesses and evidence are located in an AWS facility located in
Northern Virginia. Judge Anthony J. Trenga is an able jurist with MDL experience, and we are
confident he will steer these proceedings on a prudent course.

        IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the Eastern District of Virginia are transferred to the Eastern District of Virginia, and, with the
consent of that court, assigned to the Honorable Anthony J. Trenga for coordinated or consolidated
pretrial proceedings.

       IT IS FURTHER ORDERED that, consistent with Panel docket naming conventions, MDL
No. 2915 is renamed, In re Capital One Customer Data Security Breach Litigation.



                                        PANEL ON MULTIDISTRICT LITIGATION




                                                        Sarah S. Vance
                                                           Chair

                                        Lewis A. Kaplan                     Ellen Segal Huvelle
                                        R. David Proctor                    Catherine D. Perry
                                        Karen K. Caldwell




       4
                 The Western District of Wisconsin Baisden potential tag-along plaintiffs argue their
action is distinguishable because they allege unique Wisconsin state law claims and their complaint
will focus upon Capital One’s alleged failure to inform affected consumers with actual notice that
their personal information was compromised. These arguments will be considered in due course
through the conditional transfer order process, as this action is not now before the Panel.
       Case
      Case   MDL No. 2915 Document
           2:19-cv-01203-MAT       19633Filed
                             Document         10/02/19
                                          Filed 10/04/19Page
                                                         Page3 of 48
                                                               7 of



IN RE: CAPITAL ONE CUSTOMER
DATA SECURITY BREACH LITIGATION                                    MDL No. 2915


                                     SCHEDULE A


          Central District of California

    LABAJO, ET AL. v. CAPITAL ONE BANK (USA), N.A., ET AL., C.A. No. 5:19-01431

          Northern District of California

    FISHER, ET AL. v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
         C.A. No. 3:19-04485
    ABALLO, ET AL. v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
         C.A. No. 3:19-04475

          Southern District of California

    PERDEW v. CAPITAL ONE BANK (USA), N. A., C.A. No. 3:19-01421

          District of District of Columbia

    ZOSIAK v. CAPITAL ONE FINANCIAL CORPORATION, ET AL., C.A. No. 1:19-02265
    TADROUS v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
         C.A. No. 1:19-02292
    BERGER, ET AL. v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
         C.A. No. 1:19-02298
    GREENSTEIN v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
         C.A. No. 1:19-02307
    LIPSKAR v. CAPITAL ONE FINANCIAL CORPORATION, ET AL., C.A. No. 1:19-02328

          Middle District of Florida

    FRANCIS v. CAPITAL ONE FINANCIAL CORPORATION, ET AL., C.A. No. 8:19-01898

          Northern District of Illinois

    RUFFINO v. CAPITAL ONE FINANCIAL CORPORATION, ET AL., C.A. No. 1:19-05234

          District of Kansas

    HARN v. CAPITAL ONE FINANCIAL CORPORATION, ET AL., C.A. No. 2:19-02441
         Eastern District of New York
  Case
 Case   MDL No. 2915 Document
      2:19-cv-01203-MAT       19633Filed
                        Document         10/02/19
                                     Filed 10/04/19Page
                                                    Page4 of 48
                                                          8 of



                                         -4-


HUN v. CAPITAL ONE FINANCIAL CORPORATION, ET AL., C.A. No. 1:19-04436

      Southern District of New York

HOWITT v. CAPITAL ONE FINANCIAL CORPORATION, ET AL., C.A. No. 1:19-07161

      Eastern District of Pennsylvania

VEVERKA v. CAPITAL ONE, N.A., ET AL., C.A. No. 2:19-03461

      Eastern District of Virginia

BAIRD v. CAPITAL ONE FINANCIAL CORPORATION, C.A. No. 3:19-00585
MCDONOUGH v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
     C.A. No. 3:19-00595
ANTHONY v. CAPITAL ON., N.A., ET AL., C.A. No. 3:19-00608
HILKER v. CAPITAL ONE FINANCIAL CORPORATION, ET AL., C.A. No. 1:19-00995

      Western District of Washington

FADULLON v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
     C.A. No. 2:19-01189
OUELLETTE, ET AL. v. CAPITAL ONE FINANCIAL CORPORATION, ET AL.,
     C.A. No. 2:19-01203
